Citation Nr: 0112921	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  97-16 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for chronic obstructive 
pulmonary disease, currently evaluated as 10 percent 
disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to July 
1965.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a February 1997 rating action 
of the Boston, Massachusetts Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board remanded the case in March 1999 for additional 
development.  By that same decision, the Board denied claims 
of service connection for a right knee and low back 
condition.  The present appeal is limited to that issue noted 
on the title page.


REMAND

The veteran contends that his service-connected lung 
condition is more severe than the current rating indicates.  
When the Board initially reviewed the veteran's appeal in 
March 1999, it was noted that the rating criteria pertaining 
to respiratory disorders had been amended, effective October 
7, 1996.  61 Fed. Reg. 46728 (Sep. 5, 1996).  It was 
contemplated that the VA examination conducted on remand 
would provide sufficient evidence to properly evaluate the 
veteran's respiratory disability.  

In the March 1999 remand, the Board instructed the RO to 
obtain an examination which would include clinical findings 
sufficient to apply both the old and new rating criteria.  
The report of a July 2000 examination conducted for VA 
included some findings referring to the new rating criteria, 
no findings referring to the old criteria, and the examiner's 
comment that the claims folder was not available for review.  

The failure to provide the examiner with the claims folder is 
particularly problematic in this case because there appears 
to be some discrepancy in the descriptions of the level of 
disability associated with the veteran's service-connected 
lung condition.  For example, the report of a January 1997 VA 
examination noted fairly severe one flight dyspnea and had to 
moderately restrict his activities at all times.  By 
contrast, a February 2000 outpatient treatment record noted 
that the veteran goes to the gym four to five times a week, 
and has had not shortness of breath.

Where the record before the Board is inadequate, a remand is 
required.  The development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In 
addition, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the 
remand orders of the Board are not complied with, the Board 
itself errs in failing to insure compliance.  As such, the 
Board finds that the case is not ready for appellate review 
and must be remanded for further development. 

Given the varying characterizations of the degree of 
disability caused by his service-connected lung condition, 
and the need to evaluate the veteran's disability under both 
sets of rating criteria, the Board concludes that VA's duty 
to assist requires that his claim be remanded for a 
clarifying VA examination.  See Green v. Derwinski, 1 Vet. 
App. 121 (1991).  See also Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

In light of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
his chronic obstructive pulmonary disease 
since March 1999.  After securing any 
necessary release, the RO should attempt 
to obtain copies of all records from the 
identified treatment sources.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The RO is reminded that 
under the Veterans Claims Assistance Act 
of 2000 continued and repeated efforts to 
secure government records are required 
until such efforts are shown to be 
futile.  The appellant must then be given 
an opportunity to respond.

2.  Thereafter, the veteran should be 
scheduled for an appropriate VA 
examination to determine the current 
severity of his service-connected lung 
disability.  The claims folder must be 
made available to the examiner for review 
and all indicated testing, including 
PFT's with Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) values, should be 
conducted.  All clinical findings should 
be reported in detail.  In this regard, 
the RO must furnish the examiner with 
both the old and new rating criteria and 
the examiner should report separate 
findings in relationship to each set of 
criteria.  The examination should reflect 
consideration of the veteran's 
documented, relevant medical history.  
The examiner should also address the 
inconsistency between the January 1997 VA 
examination report noting fairly severe 
dyspnea and the February 2000 chart 
extract noting the veteran's history of 
going to the gym several times a week, 
without experiencing shortness of breath.  
A complete rationale for all opinions 
expressed must be provided.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full, and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  If any 
development is incomplete, including if 
the requested examination was were not 
conducted by the appropriate physician, 
does not include all test reports, 
special studies or opinions requested, 
appropriate corrective action is to be 
taken.

5.  Thereafter, the RO should again 
review the veteran's claim for increase, 
with consideration of both the old and 
new rating criteria.  See VAOPGCPREC 3-
00; 65 Fed.Reg. 33422 (2000).  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


